--------------------------------------------------------------------------------

SHARE TRANSFER AGREEMENT

THIS AGREEMENT effective the 30th day of June, 2015

AMONG:   TransAKT Taiwan Limited., a corporation formed and existing under the
laws of Taiwan (ROC), with an office located at 3F No 19-2, Lane 231 Fu-Hsin
North Rd.       (the “Shareholder”)     AND:    Peng YuChi, an individual and
national of Taiwan with an address located at 16F-3, No 22 Ln730, Zhungming
S.Rd, South District, Taichung city, 402, R.O.C.       (the “Purchaser”)        
AND:    Vegfab Agricultural Technology Co. Ltd., a corporation formed and
existing under the laws of Taiwan (ROC), with an office located at 3F No 19-2,
Lane 231 Fu-Hsin North Rd.   .   (the “Company”)

WITNESSES THAT WHEREAS:

A.

the Shareholder is the registered and beneficial owner of 20,000,000 common
shares (the “Shares”) in the capital stock of the Company, being 100% of the
issued and outstanding securities of the Company; and

    B.

the Shareholder wishes to sell to the Purchaser and the Purchaser wishes to
purchase from the Shareholder the Shares on the terms and conditions hereinafter
set forth in this Agreement (the “Transaction”).

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), and for the
consideration set forth in clause 1.1 below, (the receipt and sufficiency of
which is hereby acknowledged), the parties covenant and agree each with the
others as follows:

1.           SHARE TRANSFER

1.1           On the basis of the warranties and representations of the
Shareholder and the Purchaser set forth in clause 2.1 and 3.1 of this Agreement
and subject to the terms and conditions of this Agreement, the Purchaser agrees
to purchase from the Shareholder and the Shareholder agrees to sell to the
Purchaser the Shares effective the date of this Agreement for the purchase price
of USD$ 0.005 per Share, for an aggregate of US$100,000 plus cancellation of the
intercompany debts between Vegfab Agricultural Technology Co Ltd and the holding
company as a Group (including but not limited to direct holding company
‘TransAKT Taiwan Limited’, other indirect holding companies, affiliated
companies, shareholders, officers and directors)(the “Purchase Price”) that is
payable on the close of the Transaction on the effective date of this Agreement
(the “Closing”).

--------------------------------------------------------------------------------

- 2 -

2.          REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER

2.1           The Shareholder represents and warrants to the Purchaser that:

  (a)

immediately prior to and at the Closing, the Shareholder shall be the legal and
beneficial owner of the Shares and on the Closing Date, the Shareholder shall
transfer to the Purchaser the Shares free and clear of all liens, restrictions,
covenants or adverse claims of any kind or character; and

        (b)

the Shareholder has the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Shareholder hereunder and to consummate the transactions contemplated hereby.

3.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3.1           The Company represents and warrants to the Purchaser that:

  (a)

immediately prior to and at the Closing, the Shares shall constitute 100% of the
issued and outstanding securities in the capital stock of the Company.

        (b)

immediately prior to and at the Closing there shall be no issued or outstanding
warrants, options, debentures, preferred shares or other securities or
instruments convertible into common shares or other securities in the capital
stock of the Company.

4.           REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

4.1           The Purchaser represents and warrants to the Shareholder that the
Purchaser:

  (a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

5.           CONDITIONS

5.1           The obligation of the Purchaser to carry out the terms of this
Agreement is subject to the following conditions:

  (a)

as soon as practicable the Shareholder will have delivered to the Purchaser, the
following documents:


  (i)

either: (i) share certificates representing the Shares, duly endorsed by the
Shareholder for transfer to the Purchaser; or (ii) a duly executed and witnessed
power of attorney to transfer the Shares substantially in the form attached
hereto as Exhibit “A”;


--------------------------------------------------------------------------------

- 3 -

  (ii)

all of the consents and approvals in writing necessary to the transfer
contemplated herein; and

        (iii)

all other documents and instruments as the Purchaser may reasonably require.

5.2 This is a valid and binding Agreement, whether or not the foregoing
conditions are satisfied; however, the obligation of the Purchaser to complete
the transfer is subject to waiver or satisfaction of these conditions precedent.
The conditions set forth in clause 5.1 of this Agreement are for the exclusive
benefit of the Purchaser and may be waived by the Purchaser in writing in whole
or in part, but save as so waived, the completion of the transfer referred to in
clause 1.1 hereof by the Purchaser will not prejudice or affect in any way the
rights of the Purchaser in respect of the warranties and representations of the
Shareholder as set forth in clause 2.1 and 3.1 of this Agreement, and the said
warranties and representations will survive. 5.3 The obligation of the
Shareholder to carry out the terms of this Agreement is subject to the following
conditions:

  (a)

as soon as practicable the Purchaser will have delivered to the Shareholder, the
following documents:


  (i)

all of the consents and approvals in writing necessary to the transfer
contemplated herein;

        (ii)

all other documents and instruments as the Purchaser may reasonably require.

6.           NOTICE

6.1           Any notice required or permitted to be given under this Agreement
will be validly given if in writing and delivered, sent by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy or sent by prepaid registered mail, addressed to the applicable
party at its address indicated on the first page of this Agreement or to such
other address as any party may specify by notice in writing to the other. Any
notice delivered on a business day will be deemed conclusively to have been
effectively given on the date notice was delivered and any notice given by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed conclusively to have been
given on the date of such transmission. Any notice sent by prepaid registered
mail will be deemed conclusively to have been effectively given on the third
Business Day after posting, but if at the time of posting or between the time of
posting and the fifth Business Day thereafter there is a strike, lockout or
other labour disturbance affecting postal service, then the notice will not be
effectively given until actually delivered.

7.           INDEMNIFICATION

7.1           The Shareholder agrees to indemnify and hold harmless the
Purchaser against any losses, claims, damages or liabilities to which the
Purchaser may become subject insofar as such losses, claims, damages or
liabilities arise out of or are based upon taxes, real property leases or
equipment leases payable by or for which the Company has the primary liability;
and in particular, any guarantees of Company indebtedness provided by the
Shareholder.

--------------------------------------------------------------------------------

- 4 -

8.           GENERAL PROVISIONS

8.1           Time is of the essence of this Agreement.

8.2           The parties will execute and deliver all such further documents
and instruments and do all acts and things as may be necessary or convenient to
carry out the full intent and meaning of and to effect the transactions
contemplated by this Agreement.

8.3           This Agreement is the whole agreement between the parties hereto
in respect of the transfer contemplated hereby and there are no warranties,
representations, terms, conditions, or collateral agreements expressed or
implied, statutory or otherwise, other than expressly set forth in this
Agreement.

8.4           This Agreement will enure to the benefit of and be binding upon
the parties hereto, and their respective heirs, administrators, executors,
successors and assigns.

8.5           This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada, and the parties hereby attorn to the
jurisdiction of the Courts of competent jurisdiction of the State of Nevada in
any proceeding hereunder.

[THIS PART LEFT INTENTIONALLY BLANK]

--------------------------------------------------------------------------------

- 5 -

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the date first written above.

WITNESSED BY: )  Peng YuChi.   )   /s/Giu Yenb Hung )   Name )     )  /s/Peng
YuChi Address )     )   )     )   Peng YuChi Occupation )  (Please print name)  
          WITNESSED BY: )  TRANSAKT TAIWAN LIMITED   )   /s/Wu Chi San )   Name
)     )  /s/James Wu Address )  Its: Authorized Signatory   )  James Wu   )   )
  Occupation )  (Please print name)              WITNESSED BY: )  VEGFAB
AGRICULTURAL   )  TECHNOLOGY CO. LTD.  /s/Yam Chi Wah )    Name )     )  
 Address )     )  /s/Wu Chi San   )  Its: Authorized Signatory   )    Occupation
)     (Please print name)


--------------------------------------------------------------------------------

- 6 -

Exhibit “A”

POWER OF ATTORNEY TO TRANSFER BONDS OR SHARES

FOR VALUE RECEIVED the undersigned, TransAKT Taiwan Limited, hereby sells,
assigns and transfers unto Peng YuChi, _20,000,000_______ common shares standing
in the name of the undersigned on the books of Vegfab Agricultural Technology
Co. Ltd., (the “Company”) and hereby irrevocably constitutes and appoints
______________________, the attorney of the undersigned to transfer the said
shares on the books of the Company with full power of substitution in the
premises.

DATED, this 30th day of June, 2015.

Signed in the presence of: )   TRANSAKT TAIWAN LIMITED   )     )     )     )    
  Per: James Wu,     President     (Signature of person executing this power)  
              Signature of transferor guaranteed by:          
                                                                                                                                                                              
*                                                                              
   * Authorized Signature Number

NOTE: The signature to this assignment must correspond with the name as recorded
on the certificate(s)/bond(s) in every particular without alteration or
enlargement or any change whatever.

--------------------------------------------------------------------------------